Citation Nr: 0908165	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-10 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease, to include as secondary to herbicide/Agent Orange 
exposure and exposure to pesticides and chemicals.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefits sought on appeal. 

A travel Board hearing was held in September 2008 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002 & Supp. 2008) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam at any time, and his 
Korean service did not include any service between April 1968 
and July 1969.

2.  There is no presumption of exposure to herbicides/Agent 
Orange applicable in this case and the record is entirely 
negative for any factual, verifiable or corroborating 
evidence supporting the Veteran's contentions of exposure to 
pesticides, herbicides/Agent Orange during service.

3.  The Veteran's reports of exposure to chemicals used in 
the water purification process are considered credible in 
light of his MOS as a water purification specialist.  

4.  Parkinson's disease, initially diagnosed in 1999, decades 
after the Veteran's discharge from service, has not been 
etiologically linked by competent evidence to the Veteran's 
military service or any incident therein.


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated during 
the Veteran's active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in August 2006.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  That notice also addressed 
assignment of disability ratings and the effective date 
provisions.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment and private treatment records pertinent to the 
years after service.  In addition, the Veteran and his spouse 
presented testimony in 2008.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically addressing his claim for Parkinson's 
disease.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed in this case because 
Parkinson's disease was initially diagnosed decades after 
service, it is not a condition presumptively related to Agent 
Orange exposure, nor is there even a suggestion in the record 
of any etiological relationship between claimed Agent 
Orange/herbicide, pesticide or water purification chemical 
exposure in service and the subsequent development decades 
later of Parkinson's disease.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
Veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  

Moreover, there is no question that Parkinson's disease is 
currently diagnosed, but there is no indication in the record 
of a causal connection between this diagnosis and the 
Veteran's service or any incident therein.  See Wells v. 
Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

Factual Background

In 2006, the Veteran filed an original service connection 
claim for Parkinson's disease based on reported exposure to 
chemicals while serving in Korea as a water purification 
expert.   

Service personnel records reflect that the Veteran served 
with the United States Army and that his primary military 
specialty was as a water supply specialist.  The records also 
reflect that he served in Korea from approximately March 1965 
to April 1966.  The file contains photographs of the Veteran 
taken in service which reflect that he was serving with the 
water purification unit of the 13th Engineering Battalion.  

The service treatment records (STRs) are entirely negative 
for a diagnosis of Parkinson's disease.  The April 1966 
separation examination report revealed no clinical 
abnormalities upon neurological evaluation and showed no 
abnormal lab findings, to include blood work.  The STRs 
contain no reference to any chemical, pesticide, Agent Orange 
or other herbicide exposure.

VA records reflect that the Veteran initially sought 
treatment there in August 2006.  A 9 to 10 year history of 
Parkinson's disease was recorded and it was noted that the 
Veteran was being treated for this condition by Dr. M., a top 
specialist in this field.  The VA records did not include 
reference to service or any incident therein, to include 
chemical or herbicide exposure, and did not include any 
medical opinion as to the etiology or onset of Parkinson's 
disease. 

The file contains medical statements/assessments of the 
Veteran made by Dr. M. dated between 1997 and 2006.  A May 
1997 statement indicates that the Veteran had been seen by 
Dr. M. that month due to a history of eyelid spasms which had 
begun occurring 2 to 3 years previously and were getting 
increasingly worse.  No service-related history was 
documented.  Dr. M. concluded that the Veteran had mild 
blepharospasm.  A medical statement of July 2004 indicated 
that the Veteran had subsequently developed Parkinson's 
disease in about 1999.  Dr. M. explained that blepharospasm 
may have been a precursor to the onset of Parkinson's disease 
or they could just be two separate disorders.  A 2005 
statement indicated that the Veteran was experiencing drug-
induced psychosis in addition to Parkinson's disease.  In 
2006 the Veteran's medical condition was assessed as 
advancing Parkinson's disease with motor fluctuations, drug-
induced involuntary movements, dementia, and neuropsychiatric 
disturbance.  

The Veteran and his wife presented testimony at a travel 
Board hearing held in September 2008.  The Veteran indicated 
that he served in both Vietnam and Korea, although his spouse 
indicated that he served only in Korea.  The Veteran stated 
that he believed he was exposed to Agent Orange while serving 
in Korea and was otherwise exposed to chemical in conjunction 
with his assigned duties in water purification.  At the 
hearing reference was made to a June 2006 article from the 
Mayo Clinic to the effect that men exposed to pesticides 
during their lifetime had an increased risk of developing 
Parkinson's disease; however, it does not appear that this 
evidence was added to the file in documentary form.  The 
Veteran testified that Dr. M. believed that his Parkinson's 
disease was due to pesticide exposure, but that Dr. M. could 
not prove this and had not put this in writing.  

Legal Analysis

The Veteran primarily contends that his diagnosed Parkinson's 
disease is etiologically related to exposure to chemicals 
used to purify water, or in the alternative to pesticide, 
herbicide and/or Agent Orange exposure sustained during 
service when the Veteran was stationed in Korea.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain disorders, such as organic 
diseases of the nervous system, may also be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f). 
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii). These 
diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

At the outset, the Veteran has maintained that he served in 
Korea and Vietnam.  The Board notes that while service in 
Korea is confirmed by the record, there is positively no 
indication that the Veteran ever served in Vietnam.  Neither 
the DD 214, service treatment or personnel records, nor any 
other official documentation indicates such service and the 
Veteran did not receive any awards of decorations even 
suggestive of service in Vietnam.  The evidence of record 
does not reflect that the Veteran served in Vietnam and, thus 
he is not presumed to have been exposed to herbicide agents 
coincident with such service.  38 U.S.C.A. § 1116(f).

The Veteran claims that he was exposed to herbicides while 
stationed in Korea.  As for exposure to herbicides outside of 
Vietnam, VA has information regarding Agent Orange used in 
Korea along the DMZ.  The United States Department of Defense 
has confirmed that Agent Orange was used from April 1968 
through July 1969 along the DMZ.  Both the 2nd and 7th 
Infantry Divisions, United States Army, had elements in the 
affected area at the time Agent Orange was being used.  The 
Veterans Benefits Administration (VBA) provided guidance in 
May 2003 concerning claims for diseases based on exposure to 
herbicide agents used in Korea during the Vietnam era.  See 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 10.l.  VBA 
advised that information obtained through the Department of 
Defense disclosed that herbicide agents were used in Korea 
along the DMZ, and in particular for the period from April 
1968 through July 1969.  Based on these facts, VBA advised 
that claims for veterans who served in Korea during this 
period should be developed for such exposure, and that if a 
veteran was so exposed, the presumptions found in 38 C.F.R. § 
3.309(e) would apply.  

However, the Veteran was not stationed in Korea during the 
period extending from April 1968 to July 1969 when Agent 
Orange was used.  Personnel records show that the Veteran was 
stationed in Korea in 1965 and 1966, about 2 years prior to 
the time period when Agent Orange was found to be used in 
Korea.  Thus, the Board finds that the presumptive 
regulations regarding exposure to Agent Orange are not 
applicable in this case and that no further development of 
this matter is warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).

Having determined that there is no presumption of exposure to 
Agent Orange during the Veteran's period of service in this 
case, the Board also observes that the Veteran's claimed 
condition; Parkinson's disease is not one of the conditions 
found by the Secretary of VA to be associated with exposure 
to Agent Orange.  See 38 C.F.R. § 3.309(e).  As outlined 
above, according to law and based on NAS studies, the 
Secretary of Veterans Affairs has determined that a 
presumption is not warranted for certain disorders.  These 
include Parkinson's disease and Parkinsonism, and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 72 Fed. Reg. 32395-32407 (June 12, 2007).  Accordingly, 
service connection for Parkinson's diseased based on presumed 
exposure to herbicides/Agent Orange, is not established in 
this case.

Because the Veteran asserts that his Parkinson's disease 
should be presumptively service-connected due to claimed 
exposure to herbicides/Agent Orange, the Board will also 
consider the veteran's claim on a direct basis to afford him 
all possible avenues of entitlement.  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis).  That is to 
say, the Agent Orange presumption does not preclude a veteran 
from establishing direct service connection with proof of 
actual direct causation.

As previously noted above, for a claim to be granted on a 
direct basis, there must be competent evidence of current 
disability (established by medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (established 
by lay or medical evidence); and of a nexus between the in- 
service injury or disease and the current disability 
(established by medical evidence).  See generally, Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.; 
Epps v. West, 18 S.Ct. 2348 (1998).  

A review of the Veteran's STRs establishes that he did not 
suffer from Parkinson's disease during his military service, 
he did not exhibit any symptoms of Parkinson's disease during 
his military service, and he did not suffer any disease or 
injury during his military service that has been related to 
Parkinson's disease.  According to the March 1966 separation 
examination report, the Veteran's neurological condition was 
normal upon separation.

Likewise, there is no evidence of Parkinson's disease within 
one-year of the Veteran's separation from active duty.  The 
record shows that Parkinson's disease was initially diagnosed 
in 1999, which decades after the Veteran's separation from 
service in 1966.  Therefore, presumptive service-connection 
for a chronic disease, specifically an organic disease of the 
nervous system, is not warranted.

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence).  In this case, the 
absence of any medical evidence of treatment for or 
complaints of Parkinson's disease for over 30 years after 
separation from service tends to establish that the Veteran's 
currently diagnosed Parkinson's disease was not a result of 
his military service.

The Board has also considered the Veteran's contentions to 
the effect that exposure to chemicals used in conjunction 
with water purification in Korea or that exposure to 
pesticides caused his Parkinson's disease.  As will be 
further explained below, there is no competent evidence of 
record establishing or even suggesting that the claimed 
disorder, Parkinson's disease is in any way etiologically 
related to service, by virtue of claimed chemical or 
pesticide exposure sustained in service.  A requirement for a 
showing of such a relationship has been affirmed by the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the Veteran's service (or 
a service connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

As for the Veteran's claimed exposure to pesticides in 
service, this is neither presumed in any way, nor established 
in this case.  The record contains positively no 
corroborative or factual evidence that the Veteran was 
actually exposed to pesticides during active duty at any 
time.  In fact, the first mention of in-service pesticide 
exposure was claimed by the Veteran in 2006 and 2007, about 
40 years after his discharge from service.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Moreover, no medical records 
or other objective documentation dated either in service or 
at any-time post-service reference or discuss any reported 
history of in-service pesticide exposure.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than (remote) history as reported 
by the veteran).

The Board notes that medical information obtained from the 
Internet was referenced during the Veteran's hearing in 2008, 
to the effect that medical research had found that men 
exposed to pesticides were at an increased risk for 
developing Parkinson's disease.  Although this information 
was not presented in documentary form for the record, the 
Board has no basis to question the credibility of testimony 
to this effect and for the limited purposes of this decision, 
will accept the testimony in lieu of and as representative of 
this aforementioned medical premise.  However, even having 
done so, the Board notes that, with regard to medical 
treatise evidence, the Court has held that a medical article 
or treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
evidence proffered by the Veteran and his spouse is not 
accompanied by the opinion of any medical expert and more 
significantly exposure to pesticides in service is not 
established in this case.  The Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.

The Veteran has also made statements to the effect that his 
private treating physician, Dr. M., believed that the 
Veteran's Parkinson's disease was due to pesticide exposure.  
However, the file contains Dr. M.'s medical statements and 
assessments of the Veteran dated from 1997 to 2006, none of 
which support the Veteran's statements to this effect.  
Moreover, the Court has held that hearsay medical evidence, 
as transmitted by a lay person, is not adequate because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  

With respect to the Veteran's claimed exposure to chemicals 
used in conjunction with water purification during service 
(such as chlorine), the Veteran is competent to attest to 
such exposure and this account is found to be credible, 
particularly in light of the Veteran's documented MOS of 
water supply specialist.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007), emphasizing that lay testimony is competent if it 
is limited to matters that the witness has actually observed 
and is within the realm of the witness' personal knowledge.  
However, even presuming such exposure, the file contains no 
competent medical evidence or opinion etiologically linking 
exposure to chemicals used in conjunction with water 
purification during service to the subsequent development of 
Parkinson's disease more than 30 years after service.  
Supporting medical evidence is required in the circumstances 
presented in this case.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) (holding that there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).

There must be competent evidence establishing an etiological 
relationship between an injury or disease in service and the 
current disability.  The Veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
Accordingly, mere contentions and statements of the Veteran, 
no matter how well meaning, without supporting medical 
evidence that would etiologically relate the currently 
claimed condition with conditions or events which occurred in 
or are related to service, are not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, as there is no evidence of Parkinson's disease in 
service or for more than 30 years after service and since no 
competent medical evidence has been presented linking the 
Veteran's Parkinson's disease, and his military service, 
service connection cannot be granted.  Since the 
preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt 
are not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The claim must be denied.


ORDER

Entitlement to service connection for Parkinson's disease, to 
include as secondary to herbicide/Agent Orange exposure, is 
denied.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss claimed as associated with acoustic trauma associated 
with weapons fire and truck noise in service and as secondary 
to service-connected tinnitus.  Additional development is 
required in this case prior to adjudication in order to 
fairly assess all theories of entitlement raised.   

A review of the STRs reflects that there was some degree of 
hearing deficit shown as reflected by comparison of 
audiological evaluations conducted upon enlistment in June 
1964 and when evaluated in March 1966, just prior to the 
Veteran's separation from service.  The record reflects that 
post-service, bilateral hearing loss meeting the threshold 
requirements of 38 C.F.R. § 3.385 was initially shown in 
2005.  Thereafter, the Veteran was afforded a VA examination 
in August 2006.  At that time, the VA examiner stated that it 
was as likely as not that the veteran's tinnitus was related 
to military related noise exposure.  The VA examiner also 
opined that since the Veteran's hearing loss was shown to be 
normal upon separation in 1966, it was not believed to be due 
to military related acoustic trauma.  

The Board observes that in 2006, the VA examiner did not in 
any way discuss or account for an apparent downward shift in 
hearing acuity as shown by the Veteran's enlistment (1964) 
and separation (1966) examination reports and the Board 
believes that this is an area requiring explanation, which 
will be sought in the form of a supplemental medical opinion.  
In addition, the Board believes that it would be helpful to 
obtain a more complete explanation addressing the reasons 
that tinnitus is believed to be service-related, but not 
hearing loss.  For these reasons, a medical opinion 
addressing these specific matters will be sought on Remand.  

The Board also notes that in an October 2006 rating action, 
service connection was established for tinnitus and shortly 
thereafter the Veteran maintained that his hearing loss was 
secondarily related to tinnitus.  Service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. at 448.  To date, the file contains no 
opinion addressing the contended secondary relationship 
between service-connected tinnitus and currently claimed 
hearing loss.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  For the reasons explained herein, additional 
information is required in this case so that the Board can 
render a fully informed appellate decision addressing all of 
the Veteran's theories of entitlement.  Therefore, a 
supplemental medical opinion will be sought in this case 
addressing the theories of direct and secondary service 
connection raised by the Veteran and the specific matters 
discussed herein.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also 38 C.F.R. § 3.159(c)(4) (an examination 
or opinion is necessary if the evidence of record does not 
contain sufficient medical evidence to make a decision on the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The Board requests that a 
supplemental medical opinion be obtained, 
if possible to be provided by the VA 
examiner who conducted the audio 
examination of August 2006.  (It is 
within the discretion of the RO to order 
a full examination, should this be 
required).  In either event, the claims 
folder should be made available to the 
examiner for review.  

The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not that any currently 
manifested hearing impairment is causally 
related to the Veteran's active service 
(to include acoustic trauma reportedly 
sustained therein), to include 
consideration and discussion of the 
apparent decreased hearing acuity shown 
by the comparison of the 1964 enlistment 
examination report and the 1966 
separation examination report; and 
addressing (in more detail) the reasons 
supporting the distinction made between 
service-related tinnitus and non service-
related hearing loss.  

The examiner is also asked to address the 
question of whether it is at least as 
likely as not that the Veteran's 
currently manifested hearing loss is 
causally related to or was aggravated by 
his service-connected bilateral tinnitus.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important that each 
disability be viewed in relation to its 
history, per 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, 
should be made available to the examiner 
for review.

2.  When the development requested has 
been completed, the RO should 
readjudicate the claim for service 
connection for bilateral hearing loss, 
including on the basis of secondary 
service connection, i.e., whether it is 
proximately due to the service-connected 
tinnitus.  If the benefit sought is not 
granted, the Veteran should be furnished 
a supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


